Citation Nr: 0907042	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than 
April 4, 1994, for service connection for post-traumatic 
stress disorder (PTSD) based on a claim of clear and 
unmistakable error (CUE) in the rating decision of 
August 8, 1997.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran had active service from November 1966 to 
December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO considered the issue of 
whether the rating action of August 8, 1997, was clearly and 
unmistakably in error in establishing an effective date of 
April 4, 1994, for service connection for PTSD and denied the 
claim.  The Veteran's disagreement with that decision led to 
this appeal.  The Board remanded the claim in June 2006, and 
it is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The RO received the Veteran's original claim of service 
connection for PTSD on May 16, 1989; at that time he said he 
injured his left leg in combat in Vietnam, and he also said 
he was putting in a claim for PTSD stating he had problems 
with sleeping, flashbacks, night sweats, and lots of anger.  

2.  In August 1989, the RO denied service connection for PTSD 
on the basis of lack of evidence regarding traumatic events 
in service and medical treatment since service for PTSD; the 
RO informed the Veteran of his appellate rights, but he did 
not file a notice of disagreement.  

3.  In April 1994, the veteran sought to reopen the claim of 
service connection for PTSD, and after determining that new 
and material evidence had been received to reopen the claim, 
the RO, in its August 8, 1997, rating decision, granted 
service connection for PTSD effective April 4, 1994, the date 
of receipt of the application to reopen the claim; the RO 
informed the Veteran of his appellate rights, but he did not 
file a notice of disagreement.  

4.  In granting the service connection for PTSD, the RO in 
its August 1997 rating decision relied in part on service 
department records, including United States Marine Corps unit 
diaries, which document the participation of the Veteran's 
unit in combat on multiple occasions along with 
identification of those wounded and killed in action at those 
times, including servicemen named by the Veteran; the RO's 
failure to apply the provisions of 38 C.F.R. § 3.156(c) 
(1997) manifestly changed the outcome of its decision as to 
the effective date for service connection for PTSD.  

5.  Evidence of record in August 1997 included medical 
evidence dated March 7, 1991, showing that as of that date 
the Veteran was diagnosed as having PTSD related to combat in 
Vietnam.  


CONCLUSION OF LAW

The August 8, 1997, unappealed rating decision that assigned 
April 4, 1994, as the effective date for the grant of service 
connection for PTSD was clearly and unmistakably erroneous; 
the correct effective date for the grant of service 
connection for PTSD is March 7, 1991.  38 C.F.R. § 3.105 
(2008); 38 U.S.C.A. §§ 1110, 5110 (West 1991); 38 C.F.R. 
§§ 3.156(c), 3.304(f), 3.400 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to an effective 
date earlier than April 4, 1994, for service connection for 
PTSD based on a claim of CUE in the rating decision of 
August 8, 1997.  

The Board points out that the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) are not applicable to 
claims of CUE in an RO determination.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error that existed at 
the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.  With this in mind, the Board will address the 
Veteran's claim of CUE.  

The RO received the Veteran's original claim of service 
connection for PTSD on May 16, 1989.  He stated that he 
reinjured his left leg in combat and had problems with 
sleeping, flashbacks, night sweats and lots of anger.  In a 
letter dated later in May 1989, the RO requested that the 
Veteran identify and describe in detail the events or 
experiences in service that he found most upsetting and 
describe in what way those experiences disturb his current 
behavior.  The RO requested that the Veteran submit or 
identify post-service medical records to support his claim.  

In August 1989, the RO denied service connection for PTSD on 
the basis of lack of evidence regarding traumatic events in 
service and medical treatment since service for PTSD.  The RO 
informed the Veteran of his appellate rights, but he did not 
file a notice of disagreement, and that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

On April 4, 1994, the RO received from the Veteran a VA Form 
21-526, Veteran's Application for Compensation or Pension, in 
which he claimed service connection for PTSD stating it began 
when he was in Vietnam from 1968 to 1969.  The RO initially 
denied reopening of the claim, and the Veteran disagreed with 
that determination.  In 1996, during the course of the 
appeal, the RO obtained service department records, including 
United States Marine Corps unit diaries, which document the 
participation of the Veteran's unit in combat on multiple 
occasions along with identification of those wounded and 
killed in action at those times, including servicemen named 
by the Veteran.  After determining that new and material 
evidence had been received to reopen the claim, the RO, in a 
rating decision of August 8, 1997, granted service connection 
for PTSD effective April 4, 1994, the date of receipt of the 
application to reopen the claim.  The Veteran did not file a 
notice of disagreement with that decision, and it is final.  
Id.  

The Veteran now argues that the August 1997 rating decision 
contained CUE in that the RO filed to apply correctly the 
provisions of 38 C.F.R. § 3.156(c) and says that that the 
effective date for the grant of service connection should 
therefore be May 16, 1989, the date VA received his original 
PTSD service connection claim. 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. §§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a) 
(2008).  

Section 105(a) states that previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . .  If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 
at 43-44.  

As in effect in 1997, 38 C.F.R. § 3.156(c) states that where 
new and material evidence consists of a supplemental report 
from the service department, the former decision will be 
reconsidered by the RO.  38 C.F.R. § 3.156(c) (1997).  The 
regulation further states that the retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Id.  Where such records clearly support the 
assignment of a specific rating over a part of the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  Id.  

Based on review of the record, the Board finds that the 
provisions of 38 C.F.R. § 3.156(c) were applicable to this 
case at the time of the August 1997 rating decision.  In 
granting the claim in August 1997, the RO identified the 
service records it obtained as new and material evidence and 
in the grant of service connection relied in part on those 
service department records, including United States Marine 
Corps unit diaries, which document the participation of the 
Veteran's unit in combat on multiple occasions along with 
identification of those wounded and killed in action at those 
times, including servicemen named by the Veteran.  Those 
service department records obtained from the United States 
Marine Corps existed in 1968 and 1969 and as of May 1989, 
when the RO denied the Veteran's initial claim for service 
connection for PTSD, he had said he was in combat and this 
was verified by the then-existing service department records.  
Because 38 C.F.R. § 3.156(c) was applicable, the RO in its 
August 1997 rating decision should have reconsidered the 
original claim and should have assigned an effective date 
accordingly.  

As to effective dates, in 1997, as now, in general, the 
effective date of an award of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1997).  In 1997, the regulations further 
provided that when new and material evidence consisted of 
service department records, the effective date was to agree 
with evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (1997).  

Also, establishment of service connection for PTSD required 
(1) medical evidence diagnosing PTSD; (2) combat and a 
combat-related stressor or credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.304(f) (1997); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In order to determine whether the failure of the RO to 
reconsider the original claim, that is the PTSD service-
connection claim received in May 1989, in its August 1997 
decision was CUE, the Board must determine whether the 
outcome would have been manifestly different had the error 
not been made.  That is, the failure to consider the 
regulation would be CUE, if, based on the evidence of record 
at the time of the August 1997 rating decision, it is 
undebatable that the evidence supported an effective date 
earlier than April 4, 1994.   See Bustos v. West, 179 F.3d 
1378, 1391 (Fed. Cir. 1999) (to prove the existence of CUE as 
set forth in 38 C.F.R. § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision).  

Review of the evidence of record in August 1997 shows it 
includes VA medical records documenting evaluation and 
treatment for polysubstance abuse in 1976 and 1985.  Also in 
the record were VA medical records showing the Veteran was 
hospitalized in May 1989 for alcohol and drug detoxification.  
Records from the Social Security Administration (SSA) showed 
the Veteran underwent a psychiatric evaluation in 
September 1989 at which he referred to Vietnam experiences, 
and the Axis I diagnosis by the psychiatrist included rule 
out PTSD, delayed onset, mild.  In addition, a Form SSA-2506-
BK, Psychiatric Review Technique, prepared by a psychologist 
and which referred to the September 1989 psychiatric 
evaluation, identified possible PTSD, delayed onset, mild.  
In an undated Form SSA-4268-CA, Disability Determination 
Rationale, a SSA adjudicator referred to VA medical records 
and to the September 1989 psychiatric evaluation and said 
medical record showed the Veteran had required treatment for 
drug abuse and post-traumatic stress.  

A VA urgent care record shows that in February 1991, the 
Veteran was seen with complaints of difficulty coping and 
sleeping.  He said he had PTSD.  He was seen in the VA mental 
health clinic later that day, and the assessment was 
substance abuse.  He was referred for mental health clinic 
counseling.  The Veteran did not report for his first two 
appointments.  When he was seen at the VA mental health 
clinic on March 7, 1991, he gave a history of having been in 
the Marine Corps in combat with one 13-month tour in Vietnam.  
He described having a rebellious, belligerent attitude after 
service and using drugs covering his PTSD symptoms.  After 
examination, the assessment was poly substance dependency, 
early recovery state, and PTSD.  Later VA medical records 
show that at a March 1994 psychiatric assessment for an 
inpatient PTSD program, the Veteran reported stressors from 
Vietnam as including being overrun, being shot at, the smell 
of burnt bodies, the death of a friend, and bagging bodies.  
The Axis I diagnosis after examination included PTSD.  

From the evidence outlined above, which was of record at the 
time of the August 1997 rating decision, it is indisputable 
that as of March 7, 1991, there was medical evidence 
diagnosing PTSD related to combat.  There is, however, no 
earlier medical evidence diagnosing PTSD, as the psychiatrist 
who examined the Veteran in September 1989 said rule out PTSD 
and the SSA psychologist in November 1989 said possible PTSD.  
Further, the undated statement form the SSA adjudicator who 
said the Veteran had PTSD is not medical evidence, and could 
therefore not serve as medical evidence diagnosing PTSD, 
which was required for the grant of service connection.  

With the evidence of record showing the earliest diagnosis of 
PTSD related to service as March 7, 1991, the RO should have 
assigned that date as the effective date of service 
connection for PTSD.  That is because the regulations 
pertaining to effective dates as then in effect provided that 
the effective date of a claim relying on new and material 
evidence in the form of service records is to be the date of 
receipt of the original claim, in this case May 16, 1989, or 
the date of evaluation, i.e., the date entitlement arose, 
whichever is later.  In this case, the date entitlement 
arose, that is, the date of diagnosis of PTSD related to 
combat in a combat veteran, is March 7, 1991, and as it is 
later than the date of receipt of the original claim, it is 
the correct effective date for the grant of service 
connection for PTSD.  

In summary, the unappealed RO rating decision of 
August 8, 1997, which reopened the previously denied claim 
for service connection for PTSD, relied in part on service 
department documents received in 1996.  The RO failed to 
apply 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2) as 
then in effect and granted the claim with an effective date 
of April 4, 1994.  The failure to apply these regulations was 
outcome determinative, and the August 8, 1997, rating 
decision was clearly and unmistakably erroneous as to it 
assignment of the effective date for service connection for 
PTSD.  Reconsidering the original claim, the correct 
effective date for the grant of service connection is 
March 7, 1991, the date of medical evidence with a diagnosis 
of PTSD related to combat.  


ORDER

The August 8, 1997, rating decision was clearly and 
unmistakably erroneous as to its assignment of April 4, 1994, 
as the effective date for service connection for PTSD, and an 
effective date of March 7, 1991, for the award of service 
connection is granted.  

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


